Citation Nr: 9932610	
Decision Date: 11/18/99    Archive Date: 11/29/99

DOCKET NO.  99-03 440	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Determination of proper initial rating for lumbar disc 
disease.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Associate Counsel







INTRODUCTION

The case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a November 1998 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio.  The veteran was on active service from 
July 1993 to July 1998.

Additionally, in a February 1999 VA form 9 (Appeal to Board 
of Veterans' Appeals), the veteran requested an appeal 
hearing before a traveling member of the Board.  However, in 
correspondence to the RO dated March 1999, the veteran 
indicated that he wished to withdraw his request for an 
appeal hearing; no further requests for hearings have been 
made by the veteran.  Therefore, pursuant to 38 C.F.R. § 
20.704(d),(e) (1999), the veteran's February 1999 hearing 
request is considered withdrawn.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.

2.  The veteran's service-connected low back disability with 
lumbar disc disease is not characterized by more than mild 
intervertebral disc syndrome but it is manifested by pain, 
slight limitation of motion of the lumbar spine and muscle 
spasms which more nearly approximate moderate disability.


CONCLUSION OF LAW

The schedular criteria for an initial rating of 20 percent, 
but no more, for the veteran's low back disability with 
lumbar disc disease have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.1-4.14, 4.40-4.46, 4.59, 4.71a, 
Diagnostic Codes 5292, 5293, 5295 (1999); Fenderson v. West, 
12 Vet. App. 119 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim is "well-grounded" within the meaning of 38 U.S.C.A. 
§ 5107(a) (West 1991).  See Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990); Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).  That is, the Board finds that the veteran has 
presented a claim which is not implausible when his 
contentions and the evidence of record are viewed in the 
light most favorable to the claim.  The Board is also 
satisfied that the RO has sufficiently developed the facts 
relevant to this case.  Accordingly, no further assistance to 
the veteran is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107(a) (West 1991). 

The disability ratings are determined by applying the 
criteria set forth in the VA's Schedule for Rating 
Disabilities, which is based on the average impairment of 
earning capacity.  Individual disabilities are assigned 
separate diagnostic codes. 38 U.S.C.A. § 1155; 38 C.F.R. § 
4.1.  Additionally, the Board observes that the U.S. Court of 
Appeals for Veterans Claims has noted that, in a claim of 
disagreement with the initial rating assigned following a 
grant of service connection, separate ratings can be assigned 
for separate periods of time, based on the facts found.  See 
Fenderson V. West, 12 Vet. App. 119 (1999).  Furthermore, 
where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.

Moreover, when evaluating musculoskeletal disabilities, the 
VA may, in addition to applying schedular criteria, consider 
granting a higher rating in cases in which additional 
functional loss due to pain or weakness is demonstrated, and 
which has not been already contemplated by the veteran's 
current ratings. See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. 
Brown, 8 Vet. App. 202, 204-7 (1995). 
In this case, in a November 1998 rating decision, the veteran 
was awarded service connection and a 10 percent initial 
rating for lumbar disc disease, under Diagnostic Code 5293, 
effective July 1998.  At present, as the veteran has 
expressed disagreement with the initial assignment of a 10 
percent disability evaluation for his back disability, the 
case is before the Board for appellate review.

With respect to the evidence of record, the veteran's service 
medical records show he was treated for low back 
pain/symptomatology during his service.  In particular, the 
Board notes the veteran's service medical records contain an 
October 1997 Findings of Physical Evaluation Board 
Proceedings indicating the veteran was recommended for 
separation from active duty due to diagnoses of lumbar 
syndrome and related degenerative disc disease at L2-3, L3-4 
and L4-5.  

The post service medical evidence includes a September 1998 
VA examination report which shows the veteran reported taking 
Daypro 600 milligrams, two tablets twice a week for 
occasional pain.  At that time, his complaints were low back 
pain which did not radiate to the shoulders or legs.  His 
pain was primarily located in the central part of his back 
and sometimes to the left of the iliac crest area, and his 
pain was most noticeable after standing for prolonged periods 
of time (3 to 4 hours).  Upon physical examination, the 
veteran had a full range of motion of the upper and lower 
extremities with strength of 5/5, had very slight left convex 
scoliosis of the lumbar spine which was not accentuated with 
forward flexion, had forward flexion to the mid calf without 
pain, had a standing lordosis of 20 degrees which increased 
to 40 degrees on back bending and converted to 15 degrees 
kyphosis on forward bending to the mid calf.  He also had 
left lateral bending to 20 degrees and right lateral bending 
to 15 degrees, was able to walk on his heels and toes, and 
his gait was normal.  Upon straight leg and Bow string tests, 
his results were negative, and no palpable abnormalities were 
noted.  The veteran's diagnoses included healthy male in no 
acute distress, history of low back pain, and lumbar disc 
disease.

Lastly, a September 1998 VA radiology report shows the 
veteran presented evidence of a moderate degree of 
levoscolosis involving the entire lumbar spine and spinal 
bifida occulta at S1, but not evidence of spondylosis and/or 
spondylolisthesis.  His diagnoses were abnormal alignment of 
the lumbar spine in the anterior posterior views compatible 
with muscle spasm and/or strain versus developmental 
abnormality, probable old compression fractures involving the 
superior surface of the 3rd, 4th, and 5th vertebrae, and 
narrowed disc spaces between L2-3, L3-4 and L5-S1 compatible 
with degenerative disc disease.  

As to the applicable law, under Diagnostic Code 5293, a 10 
percent evaluation is assigned for intervertebral disc 
syndrome with mild symptoms.  A 20 percent evaluation is 
assigned for moderate symptoms with recurring attacks.  A 40 
percent evaluation is assigned for severe symptoms with 
recurring attacks and intermittent relief.  And, a 60 percent 
evaluation is warranted for a pronounced condition with 
persistent symptoms and little intermittent relief compatible 
with sciatic neuropathy with characteristic pain and 
demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc.  See 38 C.F.R. § 4.71a, Diagnostic Code 5293 (1999).

After a review of the evidence, the Board finds that the 
veteran's back disability is characterized by low back pain 
which is most noticeable after standing for prolonged periods 
of time (3 to 4 hours), has a very slight left convex 
scoliosis of the lumbar spine which is not accentuated with 
forward flexion, has forward flexion to the mid calf without 
pain, has a standing lordosis of 20 degrees which increases 
to 40 degrees on back bending and converts to 15 degrees 
kyphosis on forward bending to the mid calf, and has left 
lateral bending to 20 degrees and right lateral bending to 15 
degrees.  Also, an X-ray examination shows he has an abnormal 
alignment of the lumbar spine compatible with muscle spasm 
and/or strain versus developmental abnormality, probable old 
compression fractures involving the superior surface of the 
3rd, 4th, and 5th vertebrae, and narrowed disc spaces between 
L2-3, L3-4 and L5-S1 compatible with degenerative disc 
disease.  

The veteran is presently taking only two tablets of Daypro, 
600 milligrams, twice a week for occasional pain; his low 
back pain does not radiate to his shoulders or legs; his 
upper and lower extremities have a full range of motion with 
strength of 5/5, and he is able to walk on his heels and toes 
and his gait is normal.  As such, the Board finds the 
veteran's disc disease of the lumbar spine does not 
approximate a disability characterized by moderate symptoms 
with recurring attacks, or more than mild intervertebral disc 
syndrome, and thus, an initial rating in excess of 10 percent 
for lumbar disc disease under 38 C.F.R. § 4.71a, Diagnostic 
Code 5293 (1999) is not warranted.  A rating in excess of 10 
percent under 38 C.F.R. § 4.71a, Diagnostic Code 5292 is also 
not appropriate because there is no clinical evidence of more 
than slight limitation of motion of the lumbar spine.  
However, this does not end the Board's inquiry as the 
question remains whether a higher rating can be granted under 
an alternative diagnostic code.    

In his substantive appeal, the veteran asserts, in essence, 
that the RO failed to consider the rating criteria for 
lumbosacral strain and that, if such is considered, a rating 
in excess of 10 percent would be warranted.  The Board 
agrees.  In reviewing the service medical records shows that 
the veteran was diagnosed with lumbar syndrome, in addition 
to the disc disease and vertebral fractures noted above.  
While the RO did not specifically note Code 5295, all of the 
veteran's low back symptoms, clinical findings and X-ray 
abnormalities were considered.  Thus, it is apparent that 
service connection is in effect for lumbar syndrome or 
lumbosacral strain, in addition to the lumbar disc disease 
and fractures of the lumbar vertebrae.   

Diagnostic Code 5295 provides that a 10 percent evaluation is 
warranted for lumbosacral strain where there is 
characteristic pain on motion.  A 20 percent evaluation 
requires muscle spasm on extreme forward bending and 
unilateral loss of lateral spine motion in a standing 
position.  A 40 percent evaluation requires severe 
lumbosacral strain manifested by listing of the whole spine 
to the opposite side, a positive Goldthwait's sign, marked 
limitation of forward bending in a standing position, loss of 
lateral motion with osteoarthritic changes, or narrowing or 
irregularity of the joint space.  A 40 percent evaluation is 
also warranted if only some of these manifestations are 
present if there is also abnormal mobility on forced motion.  
38 C.F.R. § 4.71a, Diagnostic Code 5295.

In addition to the disc disease, fractures of the lumbar 
spine, and low back pain, it is also apparent from recent X-
ray studies (see VA radiology report dated in September 1998) 
that the veteran has muscle spasms in the low back region, 
and there is clinical evidence of some limitation of motion 
of the lumbar spine, albeit only slight in degree, with some 
loss of lateral spine motion in a standing position.  It is 
the Board's judgment that, when considering the overall low 
back disability picture, the degree of disability more nearly 
approximates the criteria required for a 20 percent rating 
under Code 5295.  See 38 C.F.R. § 4.7.  Accordingly, an 
initial rating of 20 percent for the veteran's low back 
disability with lumbar disc disease is warranted.

The Board also finds that there is no objective evidence 
indicating the veteran presents any additional limitation, 
weakness, or lack of endurance due to his pain, other than 
that considered in the criteria applied.  As such, an 
evaluation in excess of 20 percent for his low back 
disability with lumbar disc disease is not warranted on the 
grounds of functional loss due to pain or weakness.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.10, 
4.40, 4.45, 4.59 (1999).  As the evidence shows that the 
veteran's low back disability more nearly approximates the 
criteria for a 20 percent rating, it obviously follows that 
he does not meet the criteria for a 40 percent rating under 
Code 5295.  The Board notes that there is no medical evidence 
of listing of the whole spine to the opposite side, positive 
Goldthwait's sign, marked limitation of forward bending in a 
standing position, or loss of lateral motion with 
osteoarthritic changes.    

The potential application of various provisions of Title 38 
of the Code of Federal Regulations (1998) have been 
considered whether or not they were raised by the veteran as 
required by the holding of the United States Court of 
Veterans Appeals in Schafrath v. Derwinski, 1 Vet. App. 589, 
593 (1991), including the provisions of 38 C.F.R. 
§ 3.321(b)(1), which provides procedures for assignment of an 
extra-schedular evaluation.  In the instant case, however, 
there has been no showing that the disability under 
consideration has caused marked interference with employment, 
the necessity for frequent periods of hospitalization, or 
otherwise has rendered impracticable the application of the 
regular schedular standards.  In the absence of evidence of 
such factors, the Board is not required to remand this matter 
to the RO for the procedural actions outlined in 38 C.F.R. § 
3.321(b)(1). See Bagwell v. Brown, 9 Vet. App. 237, 238-9 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).



ORDER

An initial rating of 20 percent for the veteran's low back 
disability with lumbar disc disease is granted, subject to 
the law and regulations governing the payment of 
VA compensation benefits. 




		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals



 

